06/01/2022



                                                                                     Case Number: DA 21-0658




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                         NO. DA 21-0658
                   ___________________________
       BISON OIL & GAS III, LLC, a Colorado limited liability company,

                               Appellants/Petitioners

                                         vs.

            MONTANA BOARD OF OIL & GAS CONSERVATION

                                        and

                SLAWSON EXPLORATION COMPANY, INC.,

                             Appellees/Respondents
                         ___________________________
                                   ORDER
                         ___________________________

      The Appellant has filed an Unopposed Motion for Voluntary Dismissal of

Appeal requesting this case be dismissed pursuant to M.R. App. P. 16(4). No party

opposes the Motion. Therefore, and pursuant to M.R. App. P. 16(4),

      IT IS ORDERED that this appeal is DISMISSED.

      The Clerk is directed to provide copies of this order to all counsel of record.

      DATED this ____ day of _____________ 2022.

                                               __________________________
                                               Presiding Justice



                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 1 2022